DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the endplate of Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1, line 2, “hollow fan blades, stationary hollow shaft, hollow collection tubes” should be “a plurality of hollow fan blades, a stationary hollow shaft, a plurality of hollow collection tubes”.
In claim 2, line 2, “attached to bearing seal housing” should be “attached to said bearing seal housing”.
In claim 3, line 3, “the internal space” should be “an internal space”.
In claim 3, line 5, “subject” should be “subjected.”
Claims 3-5 should be rewritten as a single sentence.
In claim 4, ln. 1, “the said” should be “said”.
In claim 4, ln. 3, “gaseous/ir” should be “gaseous/air substances”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “rotary seal assembly to rotary seal spring to bearing assembly to rotary seal attached to said bearing seal housing” in line 2. This limitation is not understood, in light of the specification.
Claim 2 recites “rotary seal spring”, “bearing assembly,” and “rotary seal” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. 
Claim 3 recites “an internal partition that runs vertical in said hollow shaft” in line 2. The term "vertical" is a relative term which renders the claim indefinite.  The term “vertical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear which direction an internal partition must run to constitute “vertical”.
Claim 3 recites “the other” in line 4. There is insufficient antecedent basis for this limitation in the claims. For examining purposes “one space” will be interpreted as “a first space”, and “the other an outlet” will be interpreted as “a second space with an outlet”.
Claim 3 recites “one attachment to frame mount” in line 5 and “bearing assembly in claim 2” in line 6. There is insufficient antecedent basis for “attachment” and “frame mount” and “bearing assembly in claim 2” in the claims.
Claim 3 recites “attached to bearing assembly in claim 2” in line 6. Claim 3 is only dependent on Claim 1. It is unclear whether this limitation is a positive recitation of the bearing assembly in claim 2, or whether the hollow shaft is merely being described functionally in terms of the bearing assembly in claim 2. As noted above, there is insufficient antecedent basis for this limitation in the claims. For examining purposes, this limitation is interpreted as not positively recited.
Claim 4 recites “hollow fan blades” in lines 2 and 3. Claim 4 is dependent on Claim 1 which recites hollow fan blades. It is unclear whether the hollow fan blades of Claim 4 are referring to the same hollow fan blades of Claim 1.
Claim 4 recites “stationary hollow shaft identified in claim 3” in line 2 and “said shaft in claim 3” in line 3. There is insufficient antecedent basis for “stationary hollow shaft identified in claim 3” and “said shaft in claim 3” and in the claims.
Claim 4 recites “attached to stationary hollow shaft identified in claim 3” in line 2 and “coming from intake from said shaft in claim 3” in line 3. Claim 4 is only dependent on Claim 1. It is unclear whether this limitation is a positive recitation of the stationary hollow shaft in claim 3, or whether the centrifugal blower wheel is merely being described functionally in terms of the stationary hollow shaft identified in claim 3. As noted above, there is insufficient antecedent basis for this limitation in the claims. For examining purposes, this limitation is interpreted as not positively recited.
Claim 4 recites “move through hollow fan blades to outlet on other side of hollow shaft in the airtight housing as it rotates, providing heat transfer” in line 3. It is unclear what this limitation is referring to. 
Claim 5 recites “by way of the outlet specified in claim 3” in line 4. There is insufficient antecedent basis for “the outlet specified in claim 3” in the claims.
Claim 5 recites “by way of the outlet specified in claim 3” in line 4. Claim 5 is only dependent on Claim 4. It is unclear whether this limitation is a positive recitation of the outlet in claim 3, or whether the endplate is merely being described functionally in terms of the stationary hollow shaft identified in claim 3. As noted above, there is insufficient antecedent basis for this limitation in the claims. For examining purposes, this limitation is interpreted as not positively recited.
Claim 5 recites “deposit gaseous/air substance the endplate for returning to the loop system” in line 1 and “for return to the system loop source by way of the outlet” in line 3. These limitations are not understood, in light of the specification. 
Claim 5 recites “the end plate” and “said endplate” in line 2 and “the system loop source” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, are rejected as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kinde (US 20100251692) in view of Gerken et al. (hereafter Gerken – US 6508627).
Claim 1 recites “a dynamic centrifugal heat transfer blower wheel system for heat transfer and circulation.” Harman teaches such a system, as will be shown.
Kinde teaches (Figs. 1-3) a dynamic centrifugal heat transfer blower wheel system for heat transfer and circulation, said system comprised of: a centrifugal blower wheel (6) comprised of fan blades, stationary hollow shaft (41), hollow collection tubes (38), a bearing seal housing (56), a rotary seal assembly (55), and an airtight housing (5).
However, Kinde does not teach the fan blades are hollow. 
Gerken teaches (Fig. 5-7) a dynamic centrifugal heat transfer blower wheel system for heat transfer and circulation comprising a centrifugal blower wheel comprised of hollow fan blades (40).

It would have been obvious for a person having ordinary skill in the art to apply the teachings of Gerken to the system of Kinde to have the fan blades are hollow, as both references and Applicant’s invention are directed to dynamic centrifugal heat transfer blower wheel systems. Doing so would result in a low-cost, high-efficiency, and low-noise centrifugal fan airfoil, as recognized by Gerken.
Regarding Claim 2, Kinde, as modified with Gerken in Claim 1 above, teaches (Kinde Figs. 1-3) the system according to claim 1, wherein the bearing seal housing comprises: a bearing seal housing cover (22) attached to bearing seal housing (see Fig. 1), rotary seal assembly to rotary seal spring to bearing assembly to rotary seal attached to said bearing seal housing (rotary seal 55 attached to bearing seal housing 56, see Fig. 3).
Regarding Claim 3, Kinde, as modified with Gerken in Claim 1 above, teaches (Kinde Figs. 1-3) the system according to claim 1, wherein the stationary hollow shaft comprises: an inlet (44) to the air tight housing for the intake of gaseous/air from a gaseous/air source (oxygen, see col. 24, ln. 33-43), an internal partition (piston 3) that runs vertical in said hollow shaft and divides the internal space of said hollow shaft into one space with said inlet, and the other an outlet (48) for the gaseous/air that has been subject to heat transfer (heated by ignition and detonation). Said hollow shaft is retained by one attachment to frame mount (10), and attached to bearing assembly in claim 2 (see Fig. 3).
Regarding Claim 4, Kinde, as modified with Gerken in Claim 1 above, teaches (Kinde Figs. 1-3) the system in accordance with claim 1, wherein the said centrifugal blower wheel, attached to stationary hollow shaft identified in claim 3, internally has hollow fan blades where gaseous/ir coming from intake from said shaft in claim 3, move through hollow fan blades to outlet on other side of hollow shaft in the airtight housing as it rotates, providing heat transfer (combustion at the inlet 44 provides heat, which is exhausted at holes 48). Said centrifugal blower wheel externally directs air flow as it rotates.
Regarding Claim 5, Kinde, as modified with Gerken in Claim 1 above, teaches (Kinde Figs. 1-3) the system in accordance with claim 4, where in hollow fan blade tubes deposit gaseous/air substance the endplate (see Fig. 2, impeller 6 has an plate which is an endplate) for returning to the loop system. Said endplate spins with the blower wheel, forcing the captured gaseous/air substances by a centripetal method for return to the system loop source by way of the outlet specified in claim 3 (modified Kinde does so inasmuch as Applicant’s since they are both centrifugal fan systems).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745